Citation Nr: 1125313	
Decision Date: 07/05/11    Archive Date: 07/14/11

DOCKET NO.  06-09 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1979 to April 1980, and from August 1991 to February 1992. 

This matter comes before the Board of Veterans' Appeals (Board) from an October 2004 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, that denied entitlement to nonservice-connected pension benefits.  In December 2009, the Board remanded this appeal for additional development.


FINDINGS OF FACT

1.  The Veteran had more than 90 days of active service during a period of war.

2.  The weight of the evidence does not establish that the Veteran's disabilities would render an "average person" unemployable; that the Veteran is unemployable by reason of her disabilities, age, occupational background, and other related factors; or that she is otherwise deemed permanently and totally disabled.


CONCLUSION OF LAW

The criteria for entitlement to nonservice-connected disability pension benefits have not been met.  38 U.S.C.A. §§ 1502, 1521, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.2, 3.3, 3.102, 3.301, 3.321(b)(2), 3.340, 3.342, 4.15-4.17 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans of a period of war are entitled to VA nonservice-connected pension benefits if they are permanently and totally disabled from a nonservice-connected disability which is not the result of willful misconduct, provided that they have the requisite service.  38 U.S.C.A. § 1521(a) (West 2002); 38 C.F.R. §§ 3.3, 3.314(b) (2010).  A rating of permanent and total disability will be assigned to Veterans who are basically eligible and who are unable to secure and follow a substantially gainful occupation by reason of disability which is likely to be permanent.  38 C.F.R. §§ 4.17, 4.18 (2010).

Permanent and total disability for pension purposes is held to exist when there is a single disability ratable at 60 percent or more, or where there are two or more disabilities with a combined evaluation of 70 percent or more, with at least one of the disabilities rated at least 40 percent, and the Veteran is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as the result of such disability.  38 C.F.R. § 4.16 (2010).  Unemployability may be established on the basis of the particular circumstances of the Veteran, including disabilities in combination with employment, background, and age.  38 U.S.C.A. §§ 1502, 1521, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(2), 3.340, 3.342, 4.17, 4.19 (2010). 

A veteran will be deemed permanently and totally disabled if she is a patient in a long-term care due to disability, or has been determined to be disabled for the purpose of any benefits by the Social Security Administration.  38 U.S.C.A. § 1502(a) (West 2002); 38 C.F.R. § 3.3 (2010).  Additionally, permanent and total disability status will be established where the Veteran is suffering from a disability reasonably certain to continue throughout her life that is sufficient to render an "average person" unable to follow a substantially gainful occupation (unemployable).  38 U.S.C.A. § 1502(a) (West 2002); 38 C.F.R. §§ 3.3, 3.340, 3.342, 4.15 (2010).  Certain additional rules apply to disabilities which require hospitalization for indefinite periods, and the question of permanence must be given special consideration for veterans under 40 years of age.  38 C.F.R. § 3.342 (201).  Alternatively, permanent and total disability status may be established by showing that the veteran (as opposed to the average person) is unemployable due to a disability reasonably certain to continue throughout his or her life.  Generally, the disability percentage requirements set forth in 38 C.F.R. § 4.16 must be met to establish a permanent and total disability on this basis.  However, if those percentage requirements are not met, but a veteran is found to be unemployable by reason of disabilities, age, occupational background, and other related factors, a permanent and total disability rating may be granted for pension purposes on an extraschedular basis.  38 U.S.C.A. § 1502(a) (West 2002); 38 C.F.R. §§ 3.3, 3.321(b)(2), 4.17 (2010).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran contends that she is unable to secure or follow gainful employment as a result of multiple physical disabilities. 

In this case, the Veteran satisfies the requirement of service during a period of war, because she had service during the Persian Gulf War era.  Service connection is in effect for hypertension, rated as 10 percent disabling.  Her nonservice-connected disabilities are listed as status post-total abdominal hysterectomy, rated as 50 percent disabling; status post-left modified radical mastectomy for breast carcinoma, rated as 40 percent disabling; swelling of the bones and joints, rated as 0 percent disabling; a right arm disability, rated as 0 percent disabling; and refractive error of the eyes, rated as 0 percent disabling.  Her combined rating for pension purposes is 70 percent.  Therefore the Veteran meets the schedular requirements for consideration for nonservice-connected pension benefits.  38 C.F.R. §§ 4.16, 4.25 (2010).

The Veteran claims that she is disabled and unable to work due to a heart disability, hypertension, a low back disability, a total abdominal hysterectomy with oopherectomy, a mastectomy, vision problems to include refractive error of vision, a right arm disability, and swelling of the bones and joints, specifically the knees.

Social Security Administration (SSA) records show that the Veteran was denied Social Security Disability benefits in March 2006.  She was also previously denied SSA disability benefits in March 2004.  The Veteran claimed disability based on glaucoma, high blood pressure, arthritis, and swelling and pain in both knees.  Medical records submitted to the SSA included VA treatment records dated from April 2004 to September 2004 showing treatment for sinus congestion, headaches, hypertension, and an abnormal electrocardiogram (EKG).  Stress testing in August 2004 showed adequate stress, good functional capacity and was negative for ischemia by EKG criteria.

Private medical records dated in January 2006 show emergency medical treatment for a headache and near syncope.  CT scan of the head was normal, portable view of the chest was negative, and x-rays of the knees showed mild medial compartmental arthritic change bilaterally with no acute abnormalities.  Possible anterior ischemia was noted on EKG.

Also of record was March 2006 correspondence from the Veteran's past eye care provider who indicated that the Veteran had not been seen since July 1997 at which time she was seen for a bout of recurrent iritis.  In August 1997, the Veteran reported improvement in the condition in her left eye.  The physician noted that the Veteran's vision was recorded as 20/20 bilaterally in June 1996 and no other pathology was noted on examination at that time.  The physician also indicated that visual acuity was 20/20 bilaterally at the time of her July 1997 visit.  Based on the old findings and assuming that nothing had changed since then, the physician indicated that there were no ophthalmic limitations to the Veteran's ability to perform work-related duties.

Based on the above, a medical consultant determined that the Veteran's claimed disabilities were not severe.  In support of that conclusion, the physician noted that while the Veteran had a history of hypertension and EKG testing showed a T wave abnormality and possible left atrial enlargement, chest x-ray was normal and a review of the cardiovascular system was negative.  With respect to arthritis, the physician noted that the Veteran had full range of motion in her knees and motor testing was intact during examination.  With respect to glaucoma, the physician noted that the Veteran alleged glaucoma but reported that she could see to read and drive and was not limited by vision problems.  As the Veteran's disabilities were not medically determined to be severe, the SSA denied the Veteran's claim for disability benefits.

The Veteran was afforded VA examinations in August 2006 and July 2010.  During the August 2006 examination, the Veteran claimed an inability to work due to hypertension, a heart condition, a low back condition, hysterectomy, and mastectomy.  She reported that she was currently self-employed recycling and helping her brother who was a property manager.  She previously worked as a dishwasher in 2003 and a packer in 2004, until she quit those jobs.  She reported being retired from the Army (National Guard) after 21 years as a computer specialist.  

Regarding hypertension, the Veteran reported headaches and neck pain when her blood pressure was elevated, but was otherwise asymptomatic.  She was taking medications with no side effects.  Regarding a heart condition, the Veteran reported being diagnosed with a heart murmur and being prescribed enteric coated aspirin with good response and no adverse side effects.  She denied cardiac symptoms and estimated her level of activity in METs as a 6/7, with light gardening, lawn mowing, and slow stair climbing resulting in fatigue.  With regard to the effects of the Veteran's heart condition on her usual occupation, it was noted that the Veteran was self-employed, worked at her own pace, and was independent in her activities of daily living.  Regarding the Veteran's low back strain, she reported an onset in 1987 without any overt injury or trauma.  She denied pain but reported flare-ups after prolonged standing and when lifting heavy objects.  She stated that the pain radiated to both thighs and occurred once per month.  The pain was eased with Ben Gay and Tylenol.  She denied the use of assistive devices and reported no effects on her activities of daily living.  She had no prescribed bed rest in the past 12-month period.  Finally, regarding her total abdominal hysterectomy with bilateral salpingo-oopherectomy and left radical mastectomy, which occurred in 1986 and 1985 respectively, she denied any residual of treatment for breast cancer and denied hormonal or other medications.  

Based on the Veteran's lay statements, physical examination, and diagnostic testing, the August 2006 examiner diagnosed hypertension, controlled with medication; heart murmur, MUGA (multiple gated acquisition scan) with enlarged left ventricle and normal ejection fraction; unremarkable lumbar spine examination with minimal degenerative changes on x-rays; status post total abdominal hysterectomy without residual; and, status post left modified radical mastectomy without residual.  The examiner noted that the Veteran was independent in her activities of daily living and was self-employed.  While she reported that she was unable to stand for long periods or lift heavy objects due to her back condition, there was no doctor prescribed bed rest in the past year.  The examiner concluded that there were no disabilities that would cause any impairment in her activities of daily living or her ability to perform sedentary or physical employment activities.

During the July 2010 VA general medical examination, the Veteran reported disabilities to include total abdominal hysterectomy with bilateral salpingo-oopherectomy; left modified radical mastectomy for carcinoma of the breast; hypertension; refractive error of vision; a right arm disability claimed as soreness; a low back disability; and swelling of various bones and joints.  The Veteran reported that while she was in the Army, she worked at a warehouse in the fields of supply, receiving, packing, and stocking.  She also noted forklift operation and work as a computer technician.  After release from the service (National Guard) in 2000, she worked in stores and then worked for a packing company until they went out of business.  She reported that she was able to drive and perform her activities of daily living.  A typical day consisted of getting up around 7:00 a.m. and feeding her pets, then washing her face and drinking coffee.  She would then hang around the house.  She reported that sometimes in the morning and evening she would walk for about 10 minutes or 1.5 to 2 miles, and she would take her time in doing so.  She reported an ability to do house things by herself at her own pace.  She went to get groceries once or twice a month.  She did not report any other recreational activities.

Regarding her total abdominal hysterectomy with bilateral salpingo-oopherectomy and left modified radical mastectomy for carcinoma of the breast, the Veteran denied residuals, recurrence, or current treatment.  There were no functional limitations noted.  Regarding hypertension, the Veteran reported that she had taken medication in the past but was not taking any at the time of the examination.  She could not give much information but did report the use of home remedies.  There were no associated complications, including peripheral vascular disease.  Regarding the right arm disability, the Veteran reported a history of a fall in 2002 during which she fell in a ditch and hit the back of her elbow.  She did not see a physician and denied treatment.  She reported stiffness and occasional pain in the back of the elbow rated as a five.  She did not have swelling, redness, warm feeling, locking, giving way, tingling, or numbness in the right extremity.  She experienced flare-ups whenever pushing a lawnmower or weed-eating but could not give a frequency for the flare-ups.  She reported a pain intensity of 5 during flare-ups with additional limitation due to pain.  She reported that the flare-ups lasted for one to two days.  The Veteran treated with coated aspirin, Ben Gay, or alcohol as needed.  She reported an ability to perform activities of daily living and did not report use of elbow pads or assistive devices.  She experienced functional limitations when pushing and pulling with gardening.

Regarding her low back disability, the Veteran reported back pain stemming from a childhood injury.  She reported prior physical therapy and chiropractic treatment, which helped.  Her current symptoms included intermittent pain in the lower lumbar area and into the sacral area with an intensity rating of 6.  She also reported numbness in the bottom of her feet when standing or sitting for long periods of time.  She denied stiffness, weakness, lack of endurance, fatigability, or radicular symptoms.  She reported flare-ups with heavy lifting, with pain intensity rising to an 8 and additional limitation.  When experiencing flare-ups, she reported having to lie down and use Tylenol or BC powder and indicated that the pain would last for the rest of the day.  She reported no incapacitating episodes or physician-prescribed bed rest.  However, the examiner noted that records showed that she went to the Emergency Room in June 2009 following three days of back pain.  She was assessed with a sacroiliac strain and was discharged on ibuprofen and warm packs.  Bed rest was not prescribed.  Functional limitations included an inability to lift more than 10 pounds.  She did not climb or stoop or do other activities that aggravated her back.

Finally, regarding swelling and pain in the joints, the Veteran complained mostly of bilateral knee problems.  She reported a right knee condition that started during service while marching when a woman fell and hit her in the right knee.  Her knee was wrapped but she never went to sick call or saw a physician for her right knee.  She reported seeing a chiropractor for her back and knee, which helped.  Her current symptoms included pain around the back of the knee and diffusely in the joint.  She reported swelling, occasional stiffness, and intermittent pain with an intensity of 4.  She denied locking, giving way, instability, and flare-ups.  For treatment, the Veteran used hot soaks to alleviate her symptoms.  Functionally, she reported that she took her time and walked slowly, but other than an inability to run or climb, she did not have significant limitations.  Regarding her left knee, the Veteran reported pain in the lower part of her knee and in the leg to the upper part of her knee, but not over the patella.  She reported occasional swelling and stiffness and, at times, the left knee felt unstable and as if it was giving way.  She denied locking.  She reported flare-ups occurring mainly with rainy, cold weather.  During flare-ups she experienced a throbbing, aching sensation with pain intensity up to 7.  She also experienced additional limitations with pain and instability.  For her left knee, the Veteran used BC powder and ice packs three to four times per day.  She also reported use of a left knee brace, without good response.  Functionally, the Veteran's left knee symptoms affected prolonged walking, and she could not run and climb.  

Based on a review of the claims file, physical examination of the Veteran, and diagnostic testing, the examiner diagnosed status post total abdominal hysterectomy for fibroids with no residuals and no functional limitations; status post left modified radical mastectomy for medullary carcinoma of the breast with no residuals and no functional limitations; degenerative arthritis of the lumbar spine with no objective evidence of radiculopathy and mild functional limitations with physical type of activity and lifting; degenerative arthritis of the left knee with mild functional limitations with physical type of activity, climbing, and prolonged walking; no objective evidence to make a diagnosis for the right knee as x-ray was normal, no functional limitations; right elbow tendonitis with normal x-ray and mild functional limitations with pushing and pulling; and, hypertension, under control with no functional limitations.  The examiner also noted that it was less likely as not that the Veteran's degenerative arthritis of the lumbar spine, degenerative arthritis of the left knee, and right elbow tendonitis affected sedentary work.  The examiner noted that the Veteran was capable of performing activities of daily living and drives, and opined that she was not permanently and totally disabled.  The examiner found the Veteran to be capable of sedentary to light or moderate duty employment.  There was no history of recent hospitalizations or incapacitating episodes with recommended bed rest.

Finally, the Veteran was afforded a VA eye examination in July 2010 during which she reported a two to three month history of sharp pains in her right eye, which the examiner noted might be related to bright lights.  She had no visual complaints and used over-the-counter decongestant drops as needed for soothing purposes.  It was noted that during the July 2010 VA general medical examination, the Veteran also reported use of eye drops at night for dryness.  There was no diplopia detected and visual field was full to confrontation.  External examination was normal.  Her near and far corrected vision was 20/20 in both eyes.  Based on physical examination, the examiner diagnosed refractive error, mild hyperopic astigmatism/presbyopia, and eye pain by history with no specific cause noted.  The examiner found no visual or ocular limitation or restriction regarding the Veteran's usual occupation or activities of daily living. 

Review of the VA treatment records in the claims file, which are dated from April 2004 to July 2009, reveal treatment for low back symptoms consistent with those recorded in the VA examination reports.  In addition, they show treatment for high cholesterol, tobacco cessation, bronchitis, routine women's health, hypertension, and an abnormal EKG finding.  

Review of private treatment records reveals instances of acute treatment for various conditions.  In February 2002, the Veteran was seen for a three day history of chest pain.  EKG testing revealed a nonspecific ST and T wave abnormality.  Musculoskeletal pain in the right pectoralis was diagnosed and the Veteran was sent home.  In September 2003, the Veteran was seen for right elbow pain diagnosed as arthralgia/tendonitis of the right elbow.  In June 2006, the Veteran was treated for near syncope.  In April 2008, the Veteran presented for emergency treatment with concerns regarding a lump under the skin of her right upper abdomen.  A contusion of the abdominal wall was diagnosed.  In June 2008, the Veteran was treated for left knee pain after she fell and twisted it the day before.  Musculoskeletal examination showed no significant abnormality and knee pain and contusion of the knee were diagnosed.

In addition to previous employment in the National Guard and previous employment as a packer and dishwasher, as reported at the VA examinations, SSA records also show that the Veteran reported work as an electrical assembler, a laborer for a construction company, a shoe repairer, a machine operator, and a kitchen helper.  SSA records also reveal special job training or schooling as an administration specialist, stock control specialist, material storage and handling specialist, unit supply specialist, and computer operator.  According to the Veteran's separation form and her SSA records, she was born in April 1949 and completed her high school education.

Based on the foregoing evidence, the Board finds that the Veteran is not permanently and totally disabled as a result of her disabilities.  The Board acknowledges that the Veteran has low back pain, bilateral knee pain, a history of breast cancer, and has undergone two major surgeries in the past (total abdominal hysterectomy with oopherectomy and a mastectomy).  However, there is no indication that she has received any treatment at a long-term care facility during the course of the appeal.  Further, the Veteran has not been found to be disabled by the SSA despite two applications, and an SSA physician has determined that the Veteran's disabilities are not severe enough to warrant disability benefits from that agency.

The Board finds that the weight of the evidence does not establish that the Veteran's disabilities are sufficient to render an average person unable to follow substantially gainful employment, or that she is unemployable as a result of her disabilities, to include when considering age, previous occupations, and other related factors.  38 C.F.R. §§ 3.3, 3.321(b)(2), 3.340, 3.342, 4.15, 4.17 (2010).  The Veteran has been afforded two VA examinations and both VA examiners concluded that the Veteran's disabilities did not render her unemployable.  The examiners found that she was capable of at least sedentary employment, if not light to moderate duty employment.  The Board finds the July 2010 VA opinion to be particularly persuasive, as it was based on an examination of claims folder, examination of the Veteran, and addressed pertinent clinical evidence of record.  Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing the probative value of a medical opinion include the physician's access to the claims folder and the Veteran's history, and the thoroughness and detail of the opinion).  That examination is also the most recent evidence of record regarding the Veteran's employability.

The Board has considered the Veteran's lay testimony in coming to this conclusion.  The Board acknowledges that the Veteran is competent to give evidence about what she experienced or observed.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, the Board finds that the Veteran's testimony as to the functional effects of her conditions, to include her employability, is outweighed by the opinions of the August 2006 and July 2010 VA examiners.  Such opinions are highly probative, as they reflect the VA examiners' specialized knowledge, training, and experience as to the effects of the Veteran's subjective and objective symptoms on the average person, as well as consideration of all relevant lay and medical evidence of record concerning the effects of such disabilities on the Veteran himself.

Accordingly, the Board finds that the evidence does not establish permanent and total disability, and the criteria for nonservice-connected disability pension benefits have not been met.  As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt doctrine does not apply and the claim must be denied.  38 C.F.R. § 3.102 (2010); 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  This notice requires VA to indicate which portion of that information and evidence is to be provided by the claimant and which portion VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in June 2004 and October 2005; a rating decision in October 2004; a statement of the case in March 2006; and supplemental statements of the case in June 2006 and December 2006.  These documents discussed specific evidence, the particular legal requirements applicable to the claim, the evidence considered, the pertinent laws and regulations, and the reasons for the decisions.  VA made all efforts to notify and to assist the appellant with regard to the evidence obtained, the evidence needed, the responsibilities of the parties in obtaining the evidence, and the general notice of the need for any evidence in the appellant's possession.  The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  There has been no prejudice to the appellant, and any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to address harmless error doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the final adjudication in the August 2010 supplemental statement of the case.  

In addition, all relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to this claim.  Thus, the Board finds that VA has satisfied the notice and duty to assist provisions of the law.


ORDER

Entitlement to nonservice-connected disability pension benefits is denied.


____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


